TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 11, 2021



                                     NO. 03-19-00297-CV


                            Anthony Whitney Norman, Appellant

                                                v.

Deanna Williamson, Clerk of Texas Court of Criminal Appeals, in her Official Capacity as
   Clerk of The Texas Court of Criminal Appeals and in her Individual Capacity; and
    Chief Justice Sharon Keller of The Texas Court of Criminal Appeals, Appellees




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment rendered by the trial court on March 25, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.